department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-556-99 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject loss disallowance this field_service_advice responds to your memorandum dated date and provides supplemental advice to the field_service_advice issued on date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p sec_1 sec_2 sec_3 x y date date date date date date date b and c d tl-n-556-99 d e f dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek facts p is the parent of a consolidated_group of corporations on date the latest date in this memorandum p owned of the stock of sec_1 which p had purchased on date on date sec_1 incorporated sec_2 in incorporating sec_2 sec_1 contributed cash and its b and c businesses to sec_2 in exchange for sec_2 stock sec_1 retained its d business subsequently sec_1 distributed its sec_2 stock to p on date p formed sec_3 by contributing its sec_1 stock to sec_3 in exchange for sec_3 stock on date sec_1 distributed the d to sec_3 which in turn distributed d to p sec_1 recognized a gain of dollar_figureb on the distribution pursuant to sec_311 which was deferred under sec_1 c the d was previously used by sec_1 in its d business on date sec_3 sold its sec_1 stock to x for dollar_figurec sec_3 claimed a loss on this sale sec_1's deferred gain of dollar_figureb was taken into account at the time of this sale see sec_1_1502-13 p filed an election under sec_1 g to reattribute sec_1 losses to p issue whether the taxpayer’s or the service’s computation in the incoming request for advice of the loss disallowed to the parent on the sale of the subsidiary’s stock under sec_1 is correct conclusion tl-n-556-99 discussion law and analysis the loss_disallowance_rules the sec_1 -20 loss_disallowance_rules generally provide that no deduction is allowed for any loss recognized by a member with respect to the disposition of stock of a subsidiary disposition means any event in which gain_or_loss is recognized in whole or in part sec_1 a sec_1 c specifies that the amount of loss disallowed under paragraph a with respect to the disposition of a share of stock will not exceed the sum of the following three items the extraordinary gain dispositions amount the positive investment adjustments amount and duplicated_loss amount case development other consideration sec_1 tl-n-556-99 tl-n-556-99 tl-n-556-99 tl-n-556-99 tl-n-556-99 tl-n-556-99 tl-n-556-99 if you have any further questions please call assistant chief_counsel field service deborah a butler by steven j hankin special counsel corporate corporate branch
